ORDER

PER CURIAM.
Lashawn Jordan appeals the motion court’s denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief claiming ineffective assistance of counsel. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).